Hemphill, Ch. J.
The appellee recovered judgment before a justice of the peaco, and on appeal to the District Court judgment was again rendered in his favor. On the ease presented by the record this must necessarily have been affirmed had it not been determined that the District Court has no jurisdiction over such cases. In conformity with the principle settled in the case of Titus v. Latimer, it is ordered that the judgment of the District Court be reversed, and that the cause be dismissed.
Reversed and dismissed.